Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 1of34 PagelD#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

Monica Taylor a/k/a Storn

 

Plaintiff, :
VS. : Civil Action No. WL \/- sv: “KO -N

Steven T. Mnuchin, Secre

 

Defendant(s)

COMPLAINT

6139 Foxtail Drive Mobile Alabama 36693
1. Plaintiff resides at

 

Steven T Mnuchin
2. Name(s) of defendant(s) re
Gulfport, Mississippi ae
3. Location of principal office(s) of the named defendant(s) :

 

 

 

 

 

 

TE
.
=3
Wage Invesiment =
4. Nature of business of defendant(s) .
5. Approximate number of individuals employed by defendant(s)
6. The acts complained of in this suit concern:
(A) Failure to employ me.
(B) Termination of my employment.
(C) Failure to promote me.
xX ‘ \
(D) Other acts as specified below: ara Qs ment i dis Cryn Aatten. -_

Woosh \e, Work ylnee, Disab! lly

 

 
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 2of34 PagelD#: 2

7. Plaintiff is:
(A) Presently employed by the defendant.
xX
(B) Not presently employed by the defendant.

Dec.5 1995-Feb 5,2018
The dates of employment were

 

(1) Plaintiff was discharged.
(2) Plaintiff was laid off.
x
(3) Plaintiff left the job voluntarily.

8. Defendant(s) discriminated against me on account of my:

x
(A) Race Sex
Color National Origin
Religion

Therefore, I am bringing this action for employment discrimination pursuant to Title VII
of the Civil Rights Act of 1964, specifically, 42 U.S.C. § 2000e-5.
(B) ‘ Physical disability
_____ Mental disability
Therefore, I am bringing this action pursuant to the American with Disabilities Act,
specifically, 42 U.S.C. § 12117.
(C) eT Age
Therefore, I am bringing this action pursuant to the Age Discrimination in Employment
Act of 1967, specifically, 29 U.S.C. § 626.
9. The name(s), race, sex, and the position or title of the individual(s) who allegedly
discriminated against me during the period of my employment with the defendant company is

Managers
(are)

 

2012
10. The alleged discrimination occurred on or about

 

11. The nature of my complaint, i.e., the manner in which the individual(s) named above
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 30f34 PagelD#: 3

1. On

discriminated against me in terms of the conditions of my employment, is as follows:
unspecified dates in 2017, the Agency placed Complainant on leave without pay and

 

deleted from the Agency system, resulting in a denial of healthcare benefits;

 

2.After sewer spills in October and November 2017, the Agency Failed to Provide a

 

reasonable accommodation; 3. In June 2017, she learn that TIFT a began an investigati:

 

after a manager encouraged a customer to complain about her; and November 7,2017

 

Complainant learned that TIGTA referred the result of the investigation to the Agency for

 

potential action and;4 In 2013, and Complaint and aTaxpayer Advocate had a

 

work
12. The alleged illegal activity took place at

 

 

13. I filed charges with the Equal Employment Opportunity Commission regarding alleged

discriminatory conduct by defendant(s) on or about

 

I have attached a copy of the Notice-of-Right-to-Sue letter issued by the Equal Employment

 

Opportunity Commission. This letter was received by me on Sspiembat sien’
14. Iseek the following relief:
(A) _____ Recovery of back pay.
(B) x Reinstatement to my former job, and any other relief as may be appropriate,

including injunctive orders, damages, costs and attorney’s fees.

{ i| ~ () — f
py wed Jt la—
Signdtur€ of Plaintiff \ 0
Monica F. Taylor

\2./2] 201d
Date: i {

 

 

6139 Foxtail Drive Mobile Al 36693

 

Address of Plaintiff

As!) 403° 90 a

Telephone Number of Plaintiff
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 4o0f34 PagelD#: 4

1. 2013 complaint stated that she was deleted from the Agency’s system.

Complaint work At the In.

At the time being employed at as Individual Taxpayer Advisory Specialist at the Agency’s Wage
Investment division in Gulfport Mississippi. Complainant stated in 2015, she was subject to the
Treasury Inspector General for Tax Administration (TIGTIA) investigation based on a complaint
from a taxpayer. This investigation went on for several years, On this dated July 7 2015
taxpayer came into the office said that she was sorry for what she had done to me.
Management official had convinced her and several other Taxpayer to make a complaint on the
Black lady. This went on for several year 2019 under investigation.

July13,2017, | complete deleted. | received a letter from the healthcare provider stated | am not
covered September 5, 2017, deleted From Agency’s system.

On November 6, 2017 a sewage issue in the closure in the Gulfport building, and the employees
were provided administrative leave for the remainder of the day. On November 9,2017
complainant, email her managers requesting help. Complaint that the Agency has her medical
information from a reasonable accommodation requestion from a couple years ago. When | ask
could | work in the Mobile office manger would reply no their no space. A request was made
each time verbal and each time | was denied. To work from home.

800 hours of leave requested was due to medical leave due to the job

In May 2018, Amended Order Directing Agency to Produce Agency Investigation file, and other
information the agency sanction.

| am ask Supreme Court Ask Agericy produce with 15 Investigation file and other information, |
favar

Van kine A Maes 350,009. plus hunetels iA clude redival
Plus attorney hos.
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 5of34 PagelD#: 5

1. The Complaint have provided endless documentation, supported documentation
from doctor and witness statement and address

2. The Agency deliberate and create a very and hostile and offensive environment by
create harassment and allocated of work and allowing investigation, abuse of power
of authority.

3. The Agency Have Taken us around and around by providing us with wrong outline
of the case BACKGROUND case that was not in the case at all, attention to detail
written on dismissed claims by the investigated that was in full detail that in detail
by Complaint, 29 C.F.R. 1614 107(a)(2)(b)

4, The Agency complicated because they have not done their job of completion. They
have not done the interview of the

The Agency perceptive, clearly don’t have an outline nor respect to the courts. The Agency
is creating the approximated way treated; Complaint; constant being treated subject taunts
and, mentally abuse, constant being humiliating and intimidating, violation looking into
personal life and having a documentation,

differently by creating the environment not belong act intimidation environment. Let the
record reflect the Agency Mangers watch the q-matic screen to make sure I was on the
counter and forced to work the counter longer than others employee and saw majority of
the customer.

The Agency continue to find ways build control the Complaint with defraud and collusion
and stratagem and one of the Agency many strategies and tactics to achieve control divert
the court the responsibility to PRODUCE

The question what record can prove to say I that the Complaint is incorrect, they have not
Produce any documentation. Agency have pull out the documentation I sent in from the
records.

Agency Failed to accommodate the Complainant reasonable accommodation. The Agency
failed to denied me these was explain in statement and witness was list was provide to them.
If the Agency had they due diligence will not be having this discussion.

The agency building facility which they lease had such unpleasant-smell that it was causing
the complaining to get sick, have upper respiratory infection. Which set off her chronic
asthmas. In the Month of October, November etc. 2017 That why I said the Agency didn’t
do it due diligence, the building had to get a cleaning up because of the smell. Record
check the date. The building was shut down, I even provide record showing I was on
antibiotic and other medication.

The Agency Manger denied I could not work in the mobile and I live in mobile, I requested
to work from that location several occasion both was denied, I even ask to work from
home.

 
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 6of34 PagelD#: 6

The Complaint file case in timely manner and have proven her case. The Agency fails to
produce the requested information within fifteen (15) days of receipts of this order, The
record that they have not shown good cause why it has not done so but instead it have
false illusion to show good cause why it has not done so, the Administrative Judge should
impose a sanctions for taking up thru this case when you have not did your due diligence
in closing this case without GOOD Merits 29 C. F.R 1614 109 (f)(3) as follow

Issue a decision fully favor of the opposing parting party, Take such other action as it
deems appropriated. Please Consider the matters to which the requested information
pertains has been established in Complaint favor. Complaint have submitted all evidence
offered by Administrative Judge the party ( Agency )failing to produce the requested
information.
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 7 of 34 PagelD#: 7

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

TO: Monica Taylor, Counselee

FROM: Brenda McLaurin-Small, EEO Counselor

NOTICE OF RIGHT TO FILE A DISCRIMINATION COMPLAINT

On 8/16/17 , you contacted an EEO Official to initiate the EEO pre-complaint
process during which you alleged: (if additional space is required, use a blank sheet)

You were discriminated against based on Race (Black) and subjected to Harassment,
with issues of Assignment of Duties and Harassment/Non-Sexual:

This is to inform you that, because the matters brought to our attention have not been
resolved, you are now entitled to file a formal discrimination complaint with the
Department of Treasury.

If you wish to file a formal complaint, it must be in writing, signed by you or your
representative (if designated), and filed within fifteen (15) calendar days after receipt
of this Notice. The complaint form and instructions for filing are ‘available

at: htto://Awww.treasury.gov/about/organizational-
structure/offices/Mgt/Pages/discrimination-complaint.aspx

If you did not contact and EEO Official within 45 days from the date of the matter you
allege to be discriminatory, or if you do not file the formal complaint within 15 calendar
days of receipt of this Notice, please attach to your complaint an explanation of why you
did not meet the time requirements. The Department will evaluate this information when
deciding whether to accept your complaint for investigation.

If you are an employee of the Department of the Treasury, all correspondence will be e-
mailed to your official e-mail address (unless you designate otherwise) and to the e-mail
address of any representative.
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 8o0f 34 PagelD#: 8

If you believe you were subjected to prohibited age discrimination (40 years of age and
older), as an alternative to filing a complaint under the Equal Employment Opportunity
Commission regulations, you may file a civil action in an appropriate U.S. District Court
under the Age Discrimination in Employment Act against Steven Mnuchin, Secretary of
the Treasury, provided that you inform the EEOC of your intent to sue at least 30
calendar days in advance of filing suit. Such notice must be filed in writing with EEOC,
at P.O. Box 77960, Washington, DC 20013, or by personal delivery of facsimile within
180 days of the occurrence of the alleged unlawful practice.

If you are filing on the basis of sexual orientation (LGBT), you may also elect to file
with the Office of Special Counsel (www.osc.gov).

| certify that | transmitted this notice on 11/2/17 by the method specified
below.

 

 

 

This notice was transmitted by: ¥ | e-mail

 

cc:

 

 

 

 

 

certified mail
number: fo™

|

|
/

hand delivery \ 3 C

J \
Complainant's Signatate

 

 

 

 

 

Digitally signed by SDDBB.
5DDBB Ea
email=Brenda.L McLaurin@irs.gov

EEO Counselor’s sig natu re: Date: 2017.11.02 13:17:07 -04°00"
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 9of34 PagelD#: 9

To file a formal EEO Complaint, you may fax your completed Treasury Individual
Complaint form to the fax number below OR mail it to the Department of Treasury, using
the address below.

To Fax or Mail Complaint Form

While submitting electronically is Treasury's preferred method, if you do not have
computer access, a Complaint Form can be sent by fax or mail. If mailed, timeliness
will be determined by the postmark date. If faxed, timeliness will be determined by the
date of transmittal.

Fax the form to: 202-622-0367 or mail it to:

Department of the Treasury

Director, Office of Civil Rights and Diversity
1500 Pennsylvania Avenue NW
Washington, DC 20220

To submit the form electronically, follow the instructions below:

1) In the Notice of Right to File issued by your EEO Counselor, scroll down to Page
2 of that document. . /
2) In the third paragraph of the form, click on the link highlighted in blue.

3) Scroll down to Step 1 choose the correct option “Current Treasury Employees”
OR use the option for FORMER Employee/Applicant.

4) Click on the words “click here to access the form’, then click open to open the
form.

5) Click into each box to fill out the requested information.

6) Click on the red box in #24 to electronically sign the document.

7) Click file, save as, then name the form something like “FORMAL”, then save it to
your desktop (so you can easily find it).

8) Repeat steps #1 and #2 above again, to access the main page. Then scroll
down and complete the requested information.

9) Click on the box that says “browse”. Then click on desktop on the left, then scroll
down to find the form you named “FORMAL” in step #7. When you click on the
word formal, it will attach the document to your form.

10) If you have additional forms or documents to attach, click on “add another”
under the browse box.

11)Once all documents are uploaded, click on “SUBMIT” to send the document.

If you encounter problems, contact your EEO Counselor for assistance.
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 10 of 34 PagelD #: 10

EEO COUNSELING REPORT — INDIVIDUAL COMPLAINT

PART | (Through initial interview) Use a continuation sheet if necessary.

 

 

 

 

 

 

 

 

 

 

1, Director, Office of Civil Rights 2. EEO and Diversity Manager, 3. EEO Counselor, 4. Date Counseling First —

and Diversity: [Office], Territory ~ XX [Office], Territory ~ XX Sought: _
Linda Ricketts, Brenda McLaurin-Small 8/16/17

parm ae ahs snd Manager Tentitory-1 East EEO Specialist Territory-1 wire _

Diversity (OCRD) Equity, Diversity & Inclusion NHQ Equity, Diversity & inclusion NHO 5. Date of First Interview:

1500 Pennsylvania Avenue NW 406 West Bay Street 135 High Street Stop 125

Fax: 202-622-0367 Voice (904) 661-4201 Voice (860) 594-9601 9/14/17

. E-Fax: (865) 842-0383 E-Fax: (855) 842-0383
8. Employee or Applicant: Name, Business or Home Address.

. Employes: Official Job Tite, Series and Grade. _

Residence:

8. Matter Causing Complaint of issue: Mark 00 where applicable.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sor bn oe

ia} Retaliation Reprisal ORS 12-0383)

7 “Ty
Cone 9 |

Sexual Orientation >
Parental Status >

i Protected Genetic information >

 

 

ity.
|
iL]

 

 

aie es tee
"There must also be an adverse action issue ssue reported. |

. i intm bide Reassi mant D nied
Monica Taylor | 6139 Foxtail Drive 0 ee — {O. seal cried
indiv. Taxpayer Adv. | Mobile, AL 36693 x | Assignment of Duties CI Reassignmen Directed
Specialist, GS-0501-9 | 251-463-9085 a ee mer sae
Wage and investment i Msweetdream2a@gmail.com C] Awards rl Reasonable Accommodation
(CARE) i Designated Representative: cs - ees a
: Carolyn Geary, Atty C] Convert to Full-time | Reinstatement
11309 Old Hwy 49 www.dearylawfirm net -—— sp ore tance neem ete nenennntmm te ed
Gulfport, MS 39503-2642 : 435 Security Square oo Pence | LJ Retirement ae
monica.faylor@irs.gov | Gulfport, MS 39507 !
228-213-5037 (Desk) | Tel.: (228) 265-5190 [] ; Outy Hours [7] | Removat
i Fax: (800)-647-0794 | _ ee ee
7. Basis or Type of Discrimination:
|_.Mark (%) where applicable. | EI | Evatatiowpopraisat | [7]. | Reprimana cecomes cic
Balj Race? | Black | EA | eainaton est FE) swspensioo
CL], | Color -> i Harassment (Non-sexual) [] Termination
[| maton ongin > a {O rarassmentgsouay | | emsentons of
Cy Religion kd Cl "Medical Crenetcn Cj Time and Atendaace
Os rE Female? | CV] S$" |) C1 omer ossinay acon | (J | rang
CI Age Date of Birth > CI i Pay Including Overtime C] | Sex. x-Stereotyping*
tomes sere eee ee en ee eee an a sieiatahet desummeainemateeteratentes etn mee ~as 5 nm em Fa Rae ee Mek an inte a Vana ee eM Are oe Am ee
j | Disabitty. Mental i | Physical > | Promotion/Non Selection i
i weed o watnrmnenee LOL eee nutene ane Lee. 4

 

9. An EEO Counselor cannot reveal the identify of a person who has

counseled. Mark (X) where applicable.

 

 

come for counseling, except when authorized to do so by the person

 

 

 

 

 

a vance — = Fe Soa yrenane een a manne ‘ae
ts Complainant willing to have hisfher name reveated during the counseling stage? ! YES > | Dx] NO > | E]
i i i
wiennecenees seni en Se a ref ee sta mee imag are Te enc ene Ls ee toes
ao
if answer is “Yes”, Complainant must give permission by signing name here: Se
49. Organization Where Alleged Discrimination Occurred and Date 11. Give date Complainatt-becampbaware of alleged discrimination

_ of Occurrence:

Wé&l Care, Gulfport, MS ZITAT

N/A

 

if substantially different from that shown in #10, Explain, _

 

 

12. if eomplaint a appears to be puntiorety, what ¥ explanation is offered to fo axplain way EEO Counselor was not contacted within 45 aie,

NLA

 

13. Provide a brief description of
are € discriminatory.

complaint,

summarizing actions which caused counseling to be sought and which Compiainant betieves

 
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 11o0f34 PagelD #: 11

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
BIRMINGHAM DISTRICT OFFICE
Ridge Park Place, Suite 2000
1130-22" Street, South
Birmingham, Al 35205-2870

MONICA TAYLOR EEOC NO.
420-2019-00246X

Complainant,
Vv Agency No.
IRS-17-0778-F
STEVEN T. MNUCHIN, SECRETARY October 29, 2019
Department of Treasury.
Respondent Agency,

Appeal to Motion for Dismiss Final Agency Decision (FAD)
To the EEOC Office Federal Operations (OFO)

August 24, 2018 APPEAL WAS FILE THE FINAL DECISION. Base on the information was
incorrectly sited, contains wrong dates. This fall in Law of rule of evidence apply.

1. Under Canon of The Code of conduct require to be independent and unbiased in a legal
proceeding while still of following the Law.

2. Judges must maintain the highest standard of personal conduct practice integrity in every
of Judicial practice.

3. On This day October 23, 2019 the Judge advise during the hearing this Honorable Court
did instruct opposing parties to file Motion to Dismiss Complaint which prejudice Law.
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 12 0f 34 PagelD #: 12

4. The Court Instruct opposing parting further denied Complainant Due Process of the Law
and to be heard by an impartial Tribunal.

An Amended order was File on March 1, 2019, DIRECTING AGENCY PRODUCE
INVESTGATION FILE AND FILES AND OTHER INFORMATION. # 1 See Attachment

The Investigation shall be was produced to the EECO consistent with the August 18,2015
“Federal Sector Portal (FED/SED Hearings User Guide)” they ask for any amendment to the user
guide.

Failure to comply it’s own general policy and procedure deadline comply, by producing their
fact-finding investigation. The Agency fails to produce to the request information within fifteen
(15) days of receipt of this order.

a. Agency Fail to Produce the information or testimony pertain to be established

b. Issue a decision fully or partially in favor of the opposing parting

c. Exclude other evidence offered by the party failing to produce the requested
information or witness;

d. Draw an adverse inference that the request information or the testimony of the
requested witness, would have reflected unfavorably on the party refusing to provide
the requested information;

A Sanction was imposed upon the no evidence was produced 26 March 2019 29 C.F.R. 1614.

109(f)(3)
The Complaint of 1992 “Patterson v Department of Agriculture

Asking the court the Agency fail to produce the information asking the court to reject the
motion and do it’s duty The Respondent Motion to Dismiss is without Merit nor supported by
any documentary Evidence as to support dismissal.

Addressing the FAD issue and observing the date July 30, 2018, the looking at the date Admen
To the Order just took place in March 1, 2018, the took place March 26, information was send
out it problem was out of error and confusing.

All I know that when I call to ask to ask question this case have been drawn out. THE APPEAL
ON THE ON THE FINAL DESION.

The information contain in the reports was wrong. I have enclosed a copy of the document
asking of the Agency to comply. Failure to Comply to Order. # See 2. Attachment

The Agency failed to produce the requested information within (15) days of receipt of courts
order,

MONICA TAYLOR
MOM CA TAYLOR
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 13 0f 34 PagelD #: 13

Ena

   

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
BIRMINGHAM DISTRICT OFFICE
Ridge Park Place, Suite 2000
1130 - 22nd Street, South
Birmingham, AL 35205-2870

 

MONICA TAYLOR, : EEOC No.
: 420-2019-00246X
Complainant,
: Agency No.
v. : IRS-17-0778-F

CHARLES P. RETTIG,
Of the Internal Revenue Service,

Respondent Agency

 

ORDER DIRECTING AGENCY TO PRODUCE AGENCY
INVESTIGATION FILE, AND OTHER INFORMATION

 

CATTENTIOND
This Order contains new or revised provisions and may be further revised in the future.
Parties and parties’ representatives, therefore, should read the Order carefully each time it
is issued and not rely on their knowledge of the contents of earlier versions.

The Report of Investigation (ROD is required to be submitted to the EEOC no later than
15 days of the Agency’s receipt of the Complainant’s request for a hearing. The Agency
should not wait until a hearing request has been received by EEOC to upload the ROI in
FED/SEP, and may upload the ROI prior to the expiration of the 15 days.

 

 

 

Hearing Request

1. On or about (May 21, 2018), this office received a hearing request from Complainant in the
above-referenced complaint.

Produce Agency Contact Information

2. The Agency shall produce the complete name and address of the office (and the name, email
address and phone number for a contact person in the office) to whom the Equal
Employment Opportunity Commission (“EEOC”) should send the following documents and
information:

a. future orders to produce the Agency Investigative File (i.e., Complaint File and
Report of Investigation), and demand letters associated with production of the
- Investigative File;

 

 
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 14 0f 34 PagelD #: 14

b. future show cause orders, and related orders, associated with the Agency’s
production of the Investigative File; and,
c. future final orders issued by Administrative Judges.

Produce Electronic Complaint File

3. Within 15 days of receipt of this Order, or from receipt of Complainant’s request for a
hearing, the Agency shall produce to the Administrative Judge an electronic copy of the
complete Agency Investigation File (Ze., the complete Complaint File, and the complete
Report of Investigation) for the above-referenced EEO Complaint. The Agency also shall
send an identical copy of the complete Agency Investigation File to the Complainant, if it has
not previously done so. 29 C.F.R. 1614.108(g); EEO MD-110, Chapter 7, Sections I and II.
The Complaint File shall be produced even where no investigation was conducted, or where
there is an incomplete investigation.

4. The Investigation shall be produced to the EEOC consistent with the August 18, 2015
“Federal Sector Portal (FED/SEP Hearings User Guide), and any amendments to the user
guide.

5. Ifthe Agency fails to produce the requested information within fifteen (15) days of receipt of
this Order, or to show good cause why it has not done so, the Administrative Judge may
impose sanctions set out in 29 C.F.R. § 1614.109(f)(3) as follows:

a. draw an adverse inference that the requested information, or the testimony of the
requested witness, would have reflected unfavorably on the party refusing to
provide the requested information;

b. consider the matters to which the requested information or testimony pertains to
be established in favor of the opposing party;

c. exclude other evidence offered by the party failing to produce the requested
information or witness;

d. issue a decision fully or partially in favor of the opposing party; or

e. take such other actions as it deems appropriate.

6. The sanctions may include the Agency being required to bear the costs of the Complainant’s
discovery, and/or subjected to the imposition of attorney fees. See, EEO MD-110, Chapter 5,
Section V(C). MD-110, Chapter 6(XID; See 29 C.F.R. § 1614.108(b).

Contents of the Complaint File

7. The redacted Complaint file shall have a title page and contain all documents pertaining to
the complaint, including the documents listed at EEO MD-110, Chapter 6, Section VIII.

8. In addition to the features prescribed by EEO MD-110, Chapter 6, Section VIII for paper or
printed files (e.g., an index of the file contents, section dividers and a signed and dated
summary of the investigation containing a discussion and analysis of the evidence by the
investigator), the electronic Complaint file shall incorporate the following features:

a. Electronic bookmarks corresponding to the file index and section dividers of the
paper file;

b. Sequentially numbered pages starting with the first page of the file. All pages in
the report of investigation must be accounted for in the page numbering of the

 
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 15o0f34 PagelD #: 15

document, including the cover page and any administrative documents, in order
for the numbers in the paper file to match precisely the numbers in the electronic
file. An individual entering page number 150 into Adobe Acrobat should come to
the exact same page as an individual tuming to page 150 of the paper file.
Administrative documents added after the paper file was compiled may be
submitted in a separate PDF file; and,

c. File made key-word searchable by performing Optical Character Recognition
(OCR) scan.

Administrative Judge Assisnment

9. When an Administrative Judge is assigned, you will be notified. Until then, all
correspondence and materials should be submitted to the undersigned.

IT IS SO ORDERED, this 28th day of February, 2019

a

MASON BARRETT

Chief Administrative Judge
Federal Hearings Unit
mason. barrett(@eeoc.gov
Telephone: (205) 212-2036
Facsimile: (205) 212-2025

For the Commission:

 
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 16 of 34 PagelD #: 16

CERTIFICATE OF SERVICE

For timeliness purposes, the Commission will presume that the Parties received the

foregoing Order to Produce immediately upon electronic mail (“E-Mail”) delivery, or within

 

five (5) days of receipt by first-class mail U.S. Mail, whichever day is sooner. | certify that on
February 28, 2019, this Order to Produce was sent by first-class U.S. Mail or email, as set forth

below:

COMPLAINANT

Monica Taylor

6139 Foxtail Drive
Mobile, Al 36693

Sent via: First-Class Mail

FOR THE AGENCY

Department of Treasury

Paul Wolfteich, Chief Counsel

401 14" Street, SW, Room 561
Washington, DC 20227

Email: paul.wolfteich@fiscal.treasury.gov
Sent via: First-Class Mail

Vedlerte Bogus

Valerie Bogus
Legal Assistant

Email: valerie. bogus@ecoc. gov

Date: February 28, 2019

 
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 17 of 34 PagelD #: 17

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Office of Federal Operations
P.O. Box 77960
Washington, DC 20013

 

Monica Taylor, a/k/a
Stormy M.,!
Complainant,

V.

Steven T. Mnuchin,
Secretary,
Department of the Treasury
(Internal Revenue Service),
Agency.

Appeal No. 2019000168
Agency No. IRS-17-0778-F
DECISION

Complainant filed an appeal with the Equal Employment Opportunity Commission (EEOC or
Commission), pursuant to 29 C.F.R. § 1614.403(a), from the Agency’s July 30, 2018, final
decision concerning her equal employment opportunity (EEO) complaint alleging employment
discrimination in violation of Title VI of the Civil Rights Act of 1964 (Title VII), as amended, 42
U.S.C. § 2000e et seq. and Section 501 of the Rehabilitation Act of 1973 (Rehabilitation Act), as
amended, 29 U.S.C. § 791 et seq. For the following reasons, the Commission AFFIRMS the
Agency’s final decision.

BACKGROUND

At the time of events giving rise to this complaint, Complainant worked as an Individual Taxpayer
Advisory Specialist at the Agency’s Wage Investment division in Gulfport, Mississippi.
Complainant stated that in 2015, she was subjected to a Treasury Inspector General for Tax
Administration (TIGTA) investigation based on a complaint from a taxpayer. Complainant stated
that on July 7, 2017, the taxpayer informed Complainant that a management official had convinced
her to file the complaint about Complainant. Report of Investigation (ROI) at 49,2.

 

' This case has been randomly assigned a pseudonym which will replace Complainant’s name
when the decision is published to non-parties and the Commission’s website.
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 18 of 34 PagelD #: 18

2 2019000168

Complainant stated that on July 13, 2017, she began a period of leave and on September 5, 2017,
she learned that she was “deleted” from the Agency’s system when she received a letter from her
healthcare provider stating that she was not covered. ROI at 121.

On November 6, 2017, a sewage issue resulted in the closure of the Gulfport building, and the
employees were provided administrative leave for the remainder of the day. On November 9, 2017,
Complainant emailed her managers requesting help. Complainant stated that due to the sewage
issue, she had been coughing from the smell. Complainant stated that the Agency has her medical
information from a reasonable accommodation request from a couple of years ago. ROI at 315-16.

On November 30, 2017, Complainant filed an EEO complaint alleging that the Agency
discriminated against her on the bases of race (African-American) and disability (distress, anxiety,
depression, fear, humiliation, intimidation, ulcers, insomnia, PTSD, epilepsy, and chronic asthma),
and in reprisal for prior protected EEO activity when:

1. on unspecified dates in 2017, the Agency placed Complainant on leave without pay
(LWOP) and deleted her from the Agency system, resulting in a denial of healthcare
benefits; and

2. after sewer spills in October and November 2017, the Agency failed to provide a
reasonable accommodation.

The Agency informed Complainant that it was accepting the above claims, but dismissing the
following claims:

3. Whether the Agency subjected Complainant to harassment when in June 2017, she
learned that TIGTA began an investigation, after a manager encouraged a customer
to complain about her; and on November 7, 2017, Complainant learned that TIGTA
referred the results of the investigation to the Agency for potential action; and

4. Whether the Agency subjected Complainant to harassment when in 2013, an
unidentified individual complained to Complainant’s supervisor regarding her
behavior; in 2013, Complainant and a Taxpayer Advocate had a disagreement; in
2012, an unnamed taxpayer complained about Complainant; and in 2011,
Complainant was blamed for placing a note on the front door.

The Agency stated that claim 3 was dismissed for failure to state a claim because it was an attack
on a TIGTA investigation, which was a collateral attack on a separate process. In addition, claim
4 was dismissed for untimely contact with an EEO counselor. ROI at 68-9. At the conclusion of
the investigation, the Agency provided Complainant with a copy of the report of investigation and
notice of her right to request a hearing before an EEOC Administrative Judge (AJ). In accordance
with Complainant’s request, the Agency issued a final decision pursuant to 29 C.F.R.
§ 1614.110(b).
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 19 o0f 34 PagelD #: 19

3 2019000168

For claim 1, the Agency found that the record showed that Complainant requested over 800 hours
of leave throughout the year. The Agency noted that Complainant’s claim seemed to be that she
believed that she should have been provided paid leave based on her Office of Workers’
Compensation Program (OWCP) claim. However, Complainant’s OWCP claim was denied, and
she was not entitled to paid leave for her absences. The Agency found that S1 appropriately granted
Complainant LWOP, and other forms of requested leave. Regarding Complainant’s claim that she
was “deleted” from the system, the Agency found that the records show that Complainant was not
deleted, but when she was placed on LWOP, she received a bill from her healthcare provider since
her premiums were not automatically deducted from her pay. The Agency found that there was no
evidence that management’s actions were motivated by discriminatory, or retaliatory, animus.

The Agency also found that Complainant was provided with a reasonable accommodation when
she was allowed to take time off and the building manager was contacted about diluting the
cleaning chemicals. The Agency noted that there was no evidence of a sewage spill in October
2017. The Agency found that given the unpredictability of the November 2017 sewer spill, the
temporary nature of the incident, and the swift and appropriate actions by her managers,
Complainant was effectively accommodated. The decision concluded that Complainant did not
prove that the Agency subjected her to discrimination as alleged.

On appeal, Complainant argues that the Agency failed to accommodate her verbal requests to work
temporarily at the Mobile location or pay for the time that she was off. Complainant also alleges
that she was discriminated against regarding the taxpayer’s false complaint against her.

ANALYSIS AND FINDINGS
Standard of Review

As this is an appeal from a decision issued without a hearing, pursuant to 29 C.F.R. § 1614.110(b),
the Agency's decision is subject to de novo review by the Commission. 29 C.F.R. § 1614.405(a).
See Equal Employment Opportunity Management Directive for 29 C.F.R. Part 1614, at Chap. 9,
§ VLA. (Aug. 5, 2015) (explaining that the de novo standard of review “requires that the
Commission examine the record without regard to the factual and legal determinations of the
previous decision maker,” and that EEOC “review the documents, statements, and testimony of
record, including any timely and relevant submissions of the parties, and... . issue its decision
based on the Commission’s own assessment of the record and its interpretation of the law’’).

 

As an initial matter, we note that the Commission has the discretion to review only those issues
specifically raised in an appeal. See id., at Chap. 9, §IV.A.3. On appeal, Complainant did not
challenge the Agency’s decision for claim 1, or the Agency’s procedural dismissal of claim 4; as
such, we will not address these issues in the instant decision. Even if claim 1 is being contested,
we find that Complainant has not shown that the Agency’s reasons for its actions were a pretext
for discrimination. Furthermore, even if Complainant is contesting claim 4, we agree with the
Agency that Complainant failed to timely contact an EEO Counselor and thus this claim is properly
dismissed.
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 20 0f 34 PagelD #: 20

4 2019000168
Procedural Dismissal

We find that Complainant’s claim of discrimination with regard to the taxpayer’s complaint against
Complainant, which resulted in a TIGTA investigation, should be dismissed pursuant to 29 C.F.R.
§ 1614.107(a)(1), for failure to state a claim. The Commission has consistently held that being the
subject of an inspector general investigation does not render an individual aggrieved under the
EEOC's regulations. See Mattocks v. Dep't of the Navy, EEOC Request No. 05950549 (Aug. 29,
1996). Moreover, the Commission has previously specifically held that being the subject of a
TIGTA investigation fails to state a claim. See Barnes v. Dep't of the Treasury, EEOC Appeal No.
0120072713 (Sept. 5, 2007); Parrelli-Ball v. Dep't of the Treasury, EEOC Appeal Nos. 01435160,
01A42474 (Apr. 21, 2004). Accordingly, we AFFIRM the Agency’s procedural dismissal of
Complainant’s claim regarding the TIGTA investigation.

 

 

Failure to Provide Reasonable Accommodation

In order to establish that Complainant was denied a reasonable accommodation, Complainant must
show that: (1) she is an individual with a disability; (2) she is a qualified individual with a
disability; and (3) the Agency failed to provide a reasonable accommodation. See EEOC
Enforcement Guidance on Reasonable Accommodation and Undue Hardship Under the Americans
with Disabilities Act, EEOC Notice No. 915.002 (Oct. 17, 2002). “The term ‘qualified,’ with
respect to an individual with a disability, means that the individual satisfies the requisite skill,
experience, education and other job-related requirements of the employment position such
individual holds or desires and, with or without reasonable accommodation, can perform the
essential functions of such position.” 29 C.F.R. § 1630.2(m). An agency is required to make
reasonable accommodation to the known physical and mental limitations of a qualified individual
with a disability unless the Agency can show that accommodation would cause an undue hardship.
See 29 C.F.R. §§ 1630.2(0), (p).

 

Assuming, arguendo, that Complainant is a qualified individual with a disability, we find that she
has not shown that the Agency failed to provide her a reasonable accommodation. On appeal,
Complainant asserts that she verbally requested to temporarily work in the Agency’s Mobile
location and was not paid for leave following the sewage spill. However, Complainant’s first-line
supervisor stated that Complainant did not request to work in the Mobile Office and that she was
granted additional leave, after the building reopened. ROI at 687,699.

Complainant bears the burden to prove, by a preponderance of the evidence, that the alleged
discriminatory acts occurred. When the evidence is at best equipoise, Complainant fails to meet
that burden. See Lore v. Dep't of Homeland Security, EEOC Appeal No. 0120113283 (Sept. 13,
2013) (complainant failed to establish that witnesses made false statements where he withdrew his
request for a hearing and credibility determinations were unable to be made): Brand v. Dep't of
Agriculture, EEOC Appeal No. 0120102187 (Aug. 23, 2012) (complainant failed to establish that
his coworker made offensive comments in a “he said, she said” situation where complainant
requested a final decision and an Administrative Judge did not make credibility determinations).

 
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 210f34 PagelID#: 21

5 2019000168

Therefore, we find that Complainant has not established that the Agency failed to accommodate
her because she has not shown that she requested to work in the Mobile location as an
accommodation, or that the Agency failed to provide additional leave, following the sewage spill
in Complainant’s building.

CONCLUSION
Accordingly, we AFFIRM the Agency’s final decision.

STATEMENT OF RIGHTS - ON APPEAL
RECONSIDERATION (M0617)

The Commission may, in its discretion, reconsider the decision in this case if the Complainant or
the Agency submits a written request containing arguments or evidence which tend to establish
that:

1, The appellate decision involved a clearly erroneous interpretation of material fact or
law; or
2. The appellate decision will have a substantial impact on the policies, practices, or

operations of the Agency.

Requests to reconsider, with supporting statement or brief, must be filed with the Office of Federal
Operations (OFO) within thirty (30) calendar days of receipt of this decision. A party shall have
twenty (20) calendar days of receipt of another party’s timely request for reconsideration in
which to submit a brief or statement in opposition. See 29 C.F.R. § 1614.405; Equal Employment
- Opportunity Management Directive for 29 C.F.R. Part 1614 (EEO MD-110), at Chap. 9 § VII.B

(Aug. 5, 2015). All requests and arguments must be submitted to the Director, Office of Federal
Operations, Equal Employment Opportunity Commission. Complainant’s request may be
Submited via regular mail to P.O. Box 77960, Washington, DC 20013, or by certified mail to 131

M Street, NE, Washington, DC 20507. In the absence of a legible postmark, the request to
reconsider shall be deemed timely filed if it is received by mail within five days of the expiration
of the applicable filing period. See 29 C.F.R. § 1614.604. The agency’s request must be submitted
in digital format via the EEOC’s Federal Sector EEO Portal (FedSEP). See 29 C.F.R. §
1614.403(g). The request or opposition must also include proof of service on the other
party. Failure to file within the time period will result in dismissal of your request for
reconsideration as untimely, unless extenuating circumstances prevented the timely filing of the
request. Any supporting documentation must be submitted with your request for
reconsideration. The Commission will consider requests for reconsideration filed after the

deadline only in very limited circumstances. See 29 C.F.R. § 1614.604(c).
——

COMPLAINANT’S RIGHT TO FILE A CIVIL ACTION (S0610)

You have the right to file a civil action in an appropriate United States District Court within ninety

(90) calendar days from the date that you receive this decision.
~ s
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 22 of 34 PagelD #: 22

6 2019000168

If you file a civil action, you must name as the defendant in the complaint the person who is the
official Agency head or department head, identifying that person by his or her full name and
official title. Failure to do so may result in the dismissal of your case in court. “Agency” or
“department” means the national organization, and not the local office, facility or department in
which you work. If you file a request to reconsider and also file a civil action, filing a civil action
will terminate the administrative processing of your complaint.

RIGHT TO REQUEST COUNSEL (Z0815)

If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may request
permission from the court to proceed with the civil action without paying these fees or costs.
Similarly, if you cannot afford an attorney to represent you in the civil action, you may request the
court to appoint an attorney for you. You must submit the requests for waiver of court costs or
appointment of an attorney directly to the court, not the Commission. The court has the sole
discretion to grant or deny these types of requests. Such requests do not alter the time limits for
filing a civil action (please read the paragraph titled Complainant’s Right to File a Civil Action for
the specific time limits).

FOR THE COMMISSION:

Cathe Urcbto.

Carlton M. Hadden, Director
Office of Federal Operations

December 3, 2019
Date

 
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 23 0f 34 PagelD #: 23

7 2019000168
CERTIFICATE OF MAILING

For timeliness purposes, the Commission will presume that this decision was received within
five (5) calendar days after it was mailed. | certify that this decision was mailed to the following
recipients on the date below:

Monica Taylor
6139 Foxtail Drive
Mobile, AL 36693

Mariam G. Harvey, Director, EO Programs
Department of the Treasury

Office of Civil Rights and Diversity

1500 Pennsylvania Avenue NW
Washington DC 20220

December 3, 2019
Date é ‘] j

  

 

Comes en onte Divisiorl,
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 240f34 PagelD #: 24

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

Monica Taylor
6139 Foxtail Drive _ .
Mobile, AL 36693

ACCEPTANCE/PARTIAL DISMISSAL
Monica Taylor v. ,
Steven T. Mnuchin, Secretary of the
‘Treasury

TD Case No. IRS-17-0778-F

Dear Ms. Taylor:

In accordance with the Equal Employment Opportunity Commission (EEOC) regulations
at 29 C.F.R. Part 1614, the above referenced complaint of discrimination filed on -
November 17, 2017, will be processed as explained below.

The following claims are accepted for investigation:

1. Whether the agency subjected Complainant to discrimination based on her
race (Black), disability, and in retaliation to prior protected activity when:

A. On unspecified dates in 2017, the agency placed Complainant on LWOP,
and deleted her from the agency computer system, resulting in a denial
of healthcare benefits; and

B. After sewer spills in October and November 2017, the agency failed to
provide reasonable accommodation.’

The following claims are dismissed and will not be investigated:

2. Whether the agency subjected Complainant to harassment on the same
bases when in June 2017 Complainant learned that the Treasury inspector
General for Tax Administration (TIGTA) began an investigation after a
manager encouraged a customer to complain about her, and on November
7, 2017, she learned TIGTA referred the results of the investigation to the
agency for potential action.

 

‘ A fair reading of the complaint and the Report of Counseling, and follow-up discussions with
Complainant indicates that the Complainant raised all three bases, although the complaint listed only race
and retaliation on the formal complaint.
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 25o0f 34 PagelD #: 25

3. Whether the agency subjected Complainant to harassment on the same
bases when in 2013.an unidentified individual complained to Complainant’s
supervisor regarding Complainant’s behavior; in 2013 Complainant and a
Taxpayer Advocate had a disagreement; in 2012 an unnamed taxpayer
complained about Complainant; and in 2011, Complainant was blamed for
placing a note on the front door.

We dismiss Claim 2 for failure to state a claim pursuant to 29 C.F.R. § 1614.107(a)(1).
Regarding any challenge to the propriety of the 2014-2015 TIGTA investigation or how it
began, the EEOC has long noted that TIGTA operates as an independent agency.
TIGTA operates as an Inspector General, and the Commission has concluded that
attacks on a TIGTA investigation amount to collateral attacks on a separate process. To
the extent Complainant attempts to challenge the referral of the results of the TIGTA
investigation, at this point she cannot show any harm, and the likelihood of harm is at
best speculative. See Gretchen M. v. Department of the Treasury, Appeal No.
0120160516 (April 12, 2016)(noting the risk of a disciplinary action is insufficient to state -
a claim.) We note that if the agency eventually takes disciplinary action against
Complainant, Complainant may then return to EEO counseling, and file a complaint to
challenge the disciplinary action through the EEO process.

We dismiss Claim 3 as untimely pursuant to 29 C.F.R. § 1614.107(a)(2). The events in
Claim 3 occurred between 2011 and 2013, and none appear like or related to any of the
events stated in Claim 1. Moreover, Complainant fails to explain why she waited until
August 16, 2017, to contact an EEO Counselor on these matters. (See complaint, Box
22.)

. Pursuant to 29 C.F.R. § 1614.107(b), the determination to dismiss claims is only

reviewable by an EEOC Administrative Judge (AJ) if a hearing is requested on the
remainder of the complaint, but it is not appealable until final action is taken on the
remainder of the complaint.

If you believe that the claims are improperly formulated, incomplete, or incorrect, you
may notify Barbara Strong by e-mail at barbara.strong@treasury.gov within five days of
your receipt of this letter to state your disagreement. If you submit a statement, please
be clear and concise. If you do not contact this office within five calendar days, it will be
assumed that the claims were correctly stated. Please keep in mind that the purpose of
this letter is simply to identify factual events that will be accepted for investigation. You
will have the opportunity to provide additional details, evidence, and arguments about
the events to the investigator who will be assigned to your case.

Start of the Investigation

The Department of the Treasury will appoint. an EEO investigator to investigate the
accepted claims. All parties have a duty to cooperate with the investigator. The
investigator will allow all parties to submit evidence. The investigator has the authority
to administer oaths and require agency personnel to participate in face-to-face
interviews or to provide information through document requests, interrogatories, or

 
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 260f 34 PagelD #: 26

affidavits. If you have questions regarding the confidentiality of information you are
submitting to the investigator, you are advised to contact your bureau disclosure officials
before submitting the information.

Evidence gathered by the investigator is protected from improper disclosure under the
Privacy Act. The material which will be provided to you in the form of the Investigative
File (or earlier, to provide you an opportunity for rebuttal) is also confidential and may
not be released by you except to your representative. A willful violation of the

' Privacy Act may result in criminal penalties. 5 U.S.C. 552a(i).

Usually, the investigation must be completed within 180 days of filing the formal
complaint. You may agree to extend the period by 90 days. 29 C.F.R § 1614.108(e).

Sanctions for Failure to Cooperate

EEOC regulation 29 C.F.R. § 1614.107(a)(7) provides for dismissal of a complaint if a
complainant fails to provide relevant information, and there is not sufficient information
in the record to adjudicate the matter. The complainant's affidavit is considered relevant
information.

Further, 29 C.F.R. § 1614.108(c)(3) instructs:

When the complainant, or the agency against which a complaint is filed, or its

employees fail without good cause shown to respond fully and in timely fashion to

requests for documents, records, comparative data, statistics, affidavits, or the

attendance of witness(es), the investigator may noie in the investigative record that

the decision-maker should, or the Commission on appeal may, in appropriate
circumstances:

(i) | Draw an adverse inference that the requested information, or the testimony
of the requested witness, would have reflected unfavorable on the party
refusing to provide the requested information: -

(ii) Consider the matters to which the requested information or testimony pertains
to be established in favor of the opposing party;

(iii) Exclude other evidence offered by the party failing to produce the requested
information or witness;

(iv) Issue a decision fully or partially in favor of the opposing party; or -
(v) Take such other actions as it deems appropriate.

The creation of an appropriate factual record is not possible without your cooperation
and failure to cooperate may result in the dismissal of this complaint.

Additional Claims

 

 
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 27 of 34 PagelD #: 27

Pursuant to 29 C.F.R. § 1614.106(d}, you may amend the compiaint at any time prior to
the end of the investigation to include issues or claims that are like or related to those
raised in the complaint. If the additional issues or claims are not like or related to the _
current complaint, they cannot be included, and you must initiate contact with an EEO
counselor within 45 days of the incident. When a complaint has been amended, the
agency shall complete its investigation within the earlier of 180 days after the last
amendment to the complaint or 360 days after the filing of the original complaint. 29
C.F.R. § 1614.106(e)(2). If after 180 days (or 270 days if you grant an extension) the
investigation is not complete, you may request a hearing from an EEOC Administrative
Judge (AJ). 29 C.F.R § 1614.108(h).

End of the Investigation ,
When the investigation is completed, you will receive a copy of the investigative file. At
that time, you will have 30 days to choose one of the following courses of action:

1. Request a Final Agency Decision (FAD) from the Department of the Treasury
pursuant to 29 C.F.R § 1614.110(b); or

2. Request the EEOC appoint an AJ to conduct a hearing and issue a decision
pursuant to 29 C.F.R § 1614.108(h).

You will have the right to appeal the outcome to the EEOC, Office of Federal
Operations. 29 C.F.R. § 1614.401(a). Should you choose to request a hearing on this
complaint before an AJ, the request should be sent to:

~ Equal Employment Opportunity Commission
Ridge Park Place

1130 22nd Street South, Suite 2000
Birmingham, AL 35205

In accordance with 29 C.F.R. § 1614.108(g), you must also send a copy of any request
for a hearing to this office at:

Office of Civil Rights and Diversity
Department of the Treasury

1500 Pennsylvania Avenue, NW
Washington, DC 20220

Right to file a Civil Action
Pursuant to 29 C.F.R. § 1614.407, you have the right to file a civil action in federal
district court:

1. Within 90 days of receipt of the Department of the Treasury’s final action if no
appeal has been filed;
Case 1:20-cv-00583-CG-N Document 1: Filed 12/02/20 Page 28 of 34 PagelD #: 28

2. After 180 days from the date of filing a complaint if no appeal has been filed and
no final action on the complaint has been issued;

3. Within 90 days after receipt of the EEOC’s final decision on appeal: or

4. After 180 days from the date of filing an appeal with the EEOC if there has been
no final decision.

Alternative Dispute Resolution
In accordance with 29:C.F.R. § 1614.603, the parties must make reasonable efforts to

of the date you receive this letter by e-mail at clarissa.lara@treasury.gov. If ADR is
Successful, the terms of any settlement agreement will be reduced to writing, and you
will be provided a copy. Please be advised that the use of ADR or other settlement
attempts do not stop or delay the investigative process.

At all times, you are responsible for advising this office of any changes to your contact
information; failure to do so may result in this complaint being dismissed.

If you have any further general questions regarding the Processing of this complaint,
please contact Venetia McCombs by e-mail at venetia.mccombs@treasury gov.

Sincerely,

e Digitally signed by Mariam G, Harvey
M a rl a Mm G DN: c=US, o=U.S. Government,
° ou=Depariment of the Treasury,

ou=Departmental Offices, ou=People,

H a rvey ia nme cn=Mariam G.

Date: 2017.12.19 11:48:29 -05'00'

Mariam G. Harvey
Director
Office of Civil Rights and Diversity

cc:
Palinda J. Willoughby, Territory EEO Assistant, Internal/External Civil Rights, EDI, IRS
Jeffrey M. Gross, Technical Advisor, Internal/External Civil Rights, EDI, IRS
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 29 of 34 PagelD #: 29

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
BIRMINGHAM DISTRICT OFFICE
Ridge Park Place, Suite 2000
1130 - 22nd Street, South
Birmingham, AL 35205-2870

 

 

MONICA TAYLOR, : EEOC No.
: 420-2019-00246X
Complainant,
: Agency No.
v. : IRS-17-0778-F

CHARLES P. RETTIG,
Of the Internal Revenue Service,

Respondent Agency

 

AMENDED ORDER
DIRECTING AGENCY TO PRODUCE AGENCY
INVESTIGATION FILE, AND OTHER INFORMATION

 

CATTENTIONS
This Order contains new or revised provisions and may be further revised in the future.
Parties and parties’ representatives, therefore, should read the Order carefully each time it
is issued and not rely on their knowledge of the contents of earlier versions.

The Report of Investigation (ROD is required to be submitted to the EEOC no later than
15 days of the Agency’s receipt of the Complainant’s request for a hearing. The Agency
should not wait until a hearing request has been received by EEOC to upload the ROI in
FED/SEP, and may upload the ROI prior to the expiration of the 15 days.

 

 

 

Hearing Request

1. On or about (May 21, 2018), this office received a hearing request from Complainant in the
above-referenced complaint.

Produce Agency Contact Information

2. The Agency shall produce the complete name and address of the office (and the name, email
address and phone number for a contact person’ in the office) to whom the Equal
Employment Opportunity Commission (“EEOC”) should send the following documents and
information:

a. future orders to produce the Agency Investigative File (i.e., Complaint File and
Report of Investigation), and demand letters associated with production of the
Investigative File; a
Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 300f 34 PagelD #: 30

b. future show cause orders, and related orders, associated with the Agency’s
production of the Investigative File; and,
c, future final orders issued by Administrative Judges.

Produce Electronic Complaint File

3. Within 15 days of receipt of this Order, or from receipt of Complainant’s request for a
hearing, the Agency shall produce to the Administrative Judge an electronic copy of the
complete Agency Investigation File (i.e., the complete Complaint File, and the complete
Report of Investigation) for the above-referenced EEO Complaint. The Agency also shall
send an identical copy of the complete Agency Investigation File to the Complainant, if it has
not previously done so. 29 C.F.R. 1614.108(g); EEO MD-110, Chapter 7, Sections I and II.
The Complaint File shall be produced even where no investigation was conducted, or where
there is an incomplete investigation.

4. The Investigation shall be produced to the EEOC consistent with the August 18, 2015
“Federal Sector Portal (FED/SEP Hearings User Guide),” and any amendments to the user
guide.

5. Ifthe Agency fails to produce the requested information within fifteen (15) days of receipt of
this Order, or to show good cause why it has not done so, the Administrative Judge may
impose sanctions set out in 29 C.E.R. § 1614.109(f(3) as follows:

a. draw an adverse inference that the requested information, or the testimony of the
requested witness, would have reflected unfavorably on the party refusing to
provide the requested information;

b. consider the matters to which the requested information or testimony pertains to
be established in favor of the Opposing party;

c. exclude other evidence offered by the party failing to produce the requested
information or witness;

d. issue a decision fully or partially in favor of the opposing party; or

e. take such other actions as it deems appropriate.

6. The sanctions may include the Agency being required to bear the costs of the Complainant’s
discovery, and/or subjected to the imposition o; attorney fees. See, EEO MD-1 10, Chapter 5,
Section V(C). MD-110, Chapter 6(XID; See 29 CER. § 1614.108¢b).

Contents of the Complaint File

7. The redacted Complaint file shall have a title page and contain all documents pertaining to
the complaint, including the documents listed at EEO MD-110, Chapter 6, Section VIII.

8. In addition to the features prescribed by EEO MD-110, Chapter 6, Section VIII for paper or
printed files (e.g., an index of the file contents, section dividers and a signed and dated
summary of the investigation containing a discussion and analysis of the evidence by the
investigator), the electronic Complaint file shall incorporate the following features:

a. Electronic bookmarks corresponding to the file index and section dividers of the
paper file;

b. Sequentially numbered pages starting with the first page of the file. All pages in
the report of investigation must be accounted for in the page numbering of the
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 31o0f34 PagelD #: 31

document, including the cover page and any administrative documents, in order
for the numbers in the paper file to match precisely the numbers in the electronic
file. An individual entering page number 150 into Adobe Acrobat should come to
the exact same page as an individual turning to page 150 of the paper file.
Administrative documents added after the paper file was compiled may be
submitted in a separate PDF file; and,

c. File made key-word searchable by performing Optical Character Recognition
(OCR) scan.

Administrative Judge Assignment

9. When an Administrative Judge is assigned, you will be notified. Until then, all
correspondence and materials should be submitted to the undersigned.

IT IS SO ORDERED, this Ist day of March, 2019

a

MASON BARRETT

Chief Administrative Judge
Federal Hearings Unit
mason. barrett@eecoc.gov
Telephone: (205) 212-2036
Facsimile: (205) 212-2025

For the Commission:

 
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 32 of 34 PagelD #: 32

building reopened.” S2 responded to Complainant by stating Complainant was allowed
time off after the spill and that S2 would contact the building manager and request they
dilute the chemical cleaning solutions. IF Vol | at 289. IF Vol Ill at 686-687, 696-699.

E1, Reasonable Accommodation Coordinator, states “Our office was not able to locate
a formal reasonable accommodation request regarding a November 2017 sewer
spill...however the Complainant was allowed administrative leave and both issues were
resolved in a timely fashion.” IF Vol II! at 745.

APPLICABLE LAW

A claim of disparate treatment is examined under the three-part analysis first enunciated
in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (+973). For Complainant to prevail,
she must first establish a prima facie case of discrimination by presenting facts that, if
unexplained, reasonably give rise to an inference of discrimination, i.e., that a prohibited
consideration was a factor in the adverse employment action. See McDonnell Douglas,
411 U.S. at 802: Furnco Constr. Corp. v. Waters, 438 U.S. 567 (1978). The burden then
Shifts to the Agency to articulate a legitimate, nondiscriminatory reason for its actions.
See Tx. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981). Once the Agency
has met its burden, Complainant bears the ultimate responsibility to persuade the fact
finder by a preponderance of the evidence that the Agency acted on the basis of a
prohibited reason. See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502 (1993).

Actions which may deter a reasonable person from engaging in the EEO process
constitute retaliation. Mroz v. Dep't of the Army, EEOC Request No. 0120130344
(Apri123, 2013). Typically, the prima facie retaliation case requires evidence that: (1)
the complainant engaged in protected activity; (2) the employer was aware of the
protected activity; (3) the complainant was subsequently subjected to adverse
treatment; and (4) a nexus exists between the protected activity and the adverse
treatment. Psak v. Dep't of the Interior, EEOC Appeal No. 01201101 18 (April 18, 2013).

The Rehabilitation Act of 19731 prohibits discrimination on the basis of disability. See
29 U.S.C. § 791 et seq.; 29 C.F.R. § 1630. To establish a prima facie case of disability
discrimination under a disparate treatment and/or a failure to accommodate theory, a
complainant must demonstrate that he or she: (1) is an individual with a disability; (2) is
qualified for the position held or desired; (3) was subjected to an adverse personnel
action under circumstances giving rise to an inference of disability discrimination and/or
denied a reasonable accommodation. Haralsen v. U.S. Postal Serv., EEOC Appeal No.
01996857 (March 1, 2012).

ANALYSIS
Initially, we find Complainant is an individual with a disability within the meaning of the

Rehabilitation Act. There is no evidence however that Complainant had been previously
granted reasonable accommodation regarding her chemical sensitivity. S1 states that
ID #: 33
Case 1:20-cv-00583-CG-N Document 1 Filed 12/02/20 Page 33 0f 34 Page
a :20-cVv-

  

RTUNITY COMMISSION
BIRMINGHAM DISTRICT OFFICE
Ridge Park Place, Suite 2000
1130 - 22nd Street, South

Birmingham, AL 35205-2870
MONICA TAYLOR, : EEOC No.

420-2019-00246X
Complainant,

: Agency No.
v. 5 IRS-17-0778-F

STEVEN T. MNUCHIN, SECRETARY,
Department of the Treasury,

Respondent Agency, :

DOCKETING ORDER

This case has been assigned to AJ Bryan Douglas (“AJ Douglas”). All communications
regarding the case shall be directed to AJ Douglas via E-Mail at bryan.douglas@eeoc. ov. The
Administrative J udge (“AJ”) will notify the parties of the next step in the hearings process. Parties
whose cases are in mediation with an EEOC mediator shall continue with that process until its
conclusion, at which point the AJ will contact the parties.

Piling and Communicating wiih the Hearings Office - Except as otherwise ordered, parties are
required to utilize E-Mail to “file” and communicate with the AJ in their cases. Documents shall
be E-Mailed in Microsoft WORD, and Adobe PDF (if the party has PDF access). All E-Mail sent

to the AJ shall be sent to the AJ’s E-Mail address and BIRMhearings@eeoc. gov.

All E-Mail communications and submissions to the AJ shall include in the “Subject Line”
of the E-Mail, in the following order, the following information: date of the submission (year-
month-day), the title of the party submitting the E-Mail (“AG” for Agency, “CP” for Complainant),
a title or description of the submission, and Complainant’s name and EEOC complaint number.

The title/description (SEE EXAMPLE BELOW) shall be sufficient to notify the AJ of
precisely what is being submitted and distinguish the submission from other submissions.
| Case 1:20-cv-00583-CG-N Document1 Filed 12/02/20 Page 34.0f 34. PagelID #: 34

DEPARTMENT OF THE TREASURY FINAL AGENCY DECISION
In the matter of
Monica Taylor v. Steven T. Mnuchin, Secretary of the Treasury-
TD Case No. IRS-17-0778-F
This decision concerns the above referenced complaint of discrimination against the
Department of the Treasury. This complaint concerns alleged violations of Title VII of
the Civil Rights Act of 1964 (Title VI), as amended, 42 U.S.C. § 2000e et seq. and

Section 501 of the Rehabilitation Act of 1973 (Rehabilitation Act), as amended, 29
U.S.C. § 791 et seq. :

PROCEDURAL CHRONOLOGY
Alleged discriminatory actions: 2017
Counselor contact: October 16, 2017
Notice of Right to File issued: November 2, 2017
Notice of Right to File received: November 2, 2017
Formal complaint filed: November 17, 2017
Acceptance letter issued: December 19, 2017
investigation completed: April 17, 2018
Distribution of Investigative File (IF): April 30, 2018
Authority 29 C.F.R § 1614.110(b)

ISSUES

1. Whether the agency subjected Complainant to discrimination based on her race
(Black), disability, and in retaliation for prior protected activity when:

A. On unspecified dates in 2017, the agency placed Complainant on Leave
Without Pay (LWOP), and deleted her from the agency computer system,
resulting in a denial of healthcare benefits: and

B. After sewer spills in October and November 201 7, the agency failed to
provide reasonable accommodation.

Dismissal of Claims
2. Whether the agency subjected Complainant to harassment on the same bases

when in June 2017 Complainant learned that the Treasury Inspector General for
Tax Administration (TIGTA) began an investigation after a manager encouraged

1
